Citation Nr: 1017765	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as psychological problems.

3.  Entitlement to service connection for alcohol abuse, also 
claimed as secondary to an acquired psychiatric disorder.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Margaret Costello, Attorney



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from August 1977 November 
1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefits sough on appeal.  

The Board notes that one of the issues on appeal was 
certified to the Board as entitlement to service connection 
for psychological problems.  However, the record reflects 
that since the initial adjudication of this issue by the 
April 2007 rating decision the Veteran has been diagnosed 
with additional diagnoses, including posttraumatic stress 
disorder (PTSD), a generalized anxiety disorder and a bipolar 
disorder.  As a result, the Board finds that the issue is 
more appropriately characterized as captioned above.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an initial rating in excess of 
10 percent for left ear hearing loss, service connection for 
an acquired psychiatric disorder and service connection for 
alcohol abuse, also claimed as secondary to an acquired 
psychiatric disorder, are addressed in the REMAND portion of 
the decision below.  


FINDING OF FACT

The Veteran's is not shown to have a hearing loss disability 
in his right ear as defined by the VA.  



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2006 and September 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran's service treatment records and all 
identified post-service medical records relevant to the issue 
on appeal have been requested or obtained.  A VA examination 
pertinent to the Veteran's claim was obtained in May 2006.  
While the examiner failed to comment on the functional 
effects caused by the Veteran's hearing loss, the Board finds 
that the examination is adequate for VA purposes and that VA 
is not obligated to provide a second examination in this case 
because the evidence does not establish the presence of any 
current right ear hearing loss disability for VA purposes.  
38 C.F.R. §§ 3.159(c)(4), 3.385; Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran contends that he has right ear hearing loss as a 
result of hooking up equipment to helicopters during his 
service in a landing support unit.  Applicable law provides 
that service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as high frequency sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Applicable regulations also provide that impaired hearing 
shall be considered a disability for VA purposes when the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 
Vet. App. 247 (1999).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible.  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for right ear hearing loss.  Simply put, the medical evidence 
does not indicate that the Veteran currently has right ear 
hearing loss as defined by the VA in 38 C.F.R. § 3.385.

The Veteran's service treatment records are devoid of 
findings, complaints, symptoms, or any diagnosis of right ear 
hearing loss.  The Veteran was afforded a VA audiology 
examination in May 2006, at which time the Veteran presented 
with a history of military noise exposure during service in a 
landing support unit and helicopter supply loader.  He had an 
occupational history that involved injection molding and 
machinery and did not report any recreational noise exposure.  
On examination, pure tone air conduction thresholds in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 
15, 15, 15, respectively, with an average of 15 decibels and 
a speech recognition score of 96.  The examiner diagnosed 
right ear moderate high frequency hearing loss and indicated 
that it is generally accepted that being exposed to 
helicopters could cause hearing loss.  The examiner opined 
that the Veteran's occupation around machinery would likely 
have been an additive effect to the existing hearing loss.  
The examiner further opined that the most likely etiology of 
the Veteran's hearing loss was military noise exposure and 
that it is at least as likely as not that his hearing loss is 
due to his service.  

Based on this record, it is apparent that hearing loss of the 
right ear was not manifested during service and that the 
Veteran is not currently shown to have right ear hearing loss 
as defined by VA regulation.  While the May 2006 VA examiner 
opined that the Veteran's right ear hearing loss is related 
to his service, the Board finds that there are no post-
service medical records that demonstrate that the Veteran 
currently has a diagnosed right ear hearing loss that is 
disabling for VA purposes.  38 C.F.R. § 3.385.  Thus, while 
the Veteran was diagnosed with right ear hearing loss on VA 
examination that was related to his service, the audiological 
findings do not satisfy the criteria for any right ear 
hearing loss to be considered a disability for VA purposes.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board's review of the record in this 
case shows no competent proof of present right ear hearing 
loss disability for VA purposes.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the absence of evidence showing a current level 
of hearing in the right ear that is disabling for VA 
purposes, service connection cannot be granted.

The Board recognizes the Veteran's contention that he 
currently has right ear hearing loss that is related to his 
service.  Specifically, he contends that since both of his 
ears were exposed to the same conditions during his service 
and his left ear hearing loss is service-connected, his right 
ear hearing loss should also be related to his service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, his assertions do not 
constitute competent evidence that he currently suffers from 
right ear hearing loss that comports with VA requirements for 
consideration as a disability.  38 C.F.R. § 3.385.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for right ear hearing loss is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to the disposition of the Veteran's 
remaining claims.  With respect to the issue of entitlement 
to an initial compensable evaluation for left ear hearing 
loss, the Board observes that in August 2007 the Veteran 
expressed disagreement with the April 2007 rating decision 
that granted service connection for left ear hearing loss and 
awarded a noncompensable disability rating.  Where a Notice 
of Disagreement has been filed with regard to an issue, and a 
Statement of the Case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

With respect to the Veteran's claims for service connection 
an acquired psychiatric disorder and for alcohol abuse, the 
record reflects that the Veteran has reported that he was 
mentally and physically abused during service, including 
assaults by superiors.  A VA treatment record dated in July 
2009 reflects that the Veteran has been diagnosed as having 
PTSD.  However, a review of his claims file shows that he has 
never been appraised of how a claim for service connection 
for PTSD based on personal assault may be substantiated.  The 
Veteran must receive such notice before the case may proceed.  
See Gallegos v. Peake, 22 Vet. App. 329 (2008).

The RO should also obtain complete service personnel records 
chronicling the Veteran's active service, including records 
of the Veteran's performance ratings during service,  records 
which are relevant to the type of claim filed by the Veteran.  
Finally, given the various psychiatric disorders with which 
the Veteran has been diagnosed, a VA examination is needed to 
determine the nature and etiology of any psychiatric 
disorders that may be present.   

Lastly, it appears to the Board that additional VA treatment 
records may be outstanding.  VA treatment records dated from 
April 2006 to June 2006, May 2007, September 2007 to January 
2008, and July 2009 are associated with the claims file.  
However, as there are gaps of time in between the variously 
submitted records, additional VA treatment records that are 
pertinent to the Veteran's claims may be outstanding and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should issue a Statement 
of the Case that addresses the issue of 
entitlement to an initial compensable 
rating for left ear hearing loss.  The 
Veteran and his representative should 
clearly be advised of the need to file a 
Substantive Appeal if he desires to have 
this issue considered by the Board.  

2.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his current 
claim for service connection for PTSD 
based on a personal assault and for his 
claim for service connection for alcohol 
abuse on a secondary basis.  

3.  The RO/AMC should obtain and 
associate with the claims file copies of 
the Veteran's service personnel records, 
including performance reports pertaining 
to the Veteran created during service.

4.  The RO/AMC should obtain and 
associate with the claims file Veteran's 
VA medical records dated since April 
2006.  

5.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder.

6.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be requested to only 
consider those stressors for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion as to 
the etiology any diagnosed psychiatric 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the Veteran's 
symptomatology shown during service.  In 
doing so the examiner is also requested 
to comment on the other psychiatric 
diagnoses shown in postservice treatment 
records and offer an opinion as to 
whether it is as least as likely as not 
that any such diagnosis is causally or 
etiologically related to service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


